
	
		I
		111th CONGRESS
		2d Session
		H. R. 4513
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Buchanan
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Financial Services and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To create jobs by providing targeted tax relief to
		  individuals and small businesses, curb frivolous lawsuits, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Job Creation Act of
			 2010.
		IGeneral Provisions
			 Affecting Small Business
			101.Extension of
			 increased expensing for small businesses
				(a)In
			 generalParagraph (7) of section 179(b) of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 or 2009 and inserting 2009, or 2010, and
					(2)by striking
			 and
			 2009 in the heading thereof and inserting
			 2009, or
			 2010.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				102.One year
			 elimination of the capital gains tax for small businesses
				(a)In
			 generalSubsection (a) of
			 section 1202 of the Internal Revenue Code of 1986 (relating to partial
			 exclusion for gain from certain small business stock) is amended by adding at
			 the end the following new paragraph:
					
						(4)Special rule for
				2010In the case of qualified
				small business stock acquired after December 31, 2009, and before January 1,
				2011—
							(A)paragraph (1)
				shall be applied by substituting 100 percent for 50
				percent, and
							(B)paragraph (2)
				shall not
				apply.
							.
				(b)Conforming
			 amendmentsSection 1202(a)(3) of such Code is amended—
					(1)by striking
			 2011 and inserting 2010, and
					(2)by striking
			 and
			 2010 in the heading.
					(c)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2009.
				103.Unemployment
			 benefits excluded from income tax for 2010
				(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 (relating to unemployment compensation) is
			 amended by adding at the end the following new subsection:
					
						(d)Special rule for
				2009Subsection (a) shall not
				apply in the case of any taxable year beginning in
				2010.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2009.
				104.Reduction in
			 troubled asset purchases that may be outstanding as TARP funds are
			 repaidSection 106(d) of the
			 Emergency Economic Stabilization Act of 2008 is amended by adding at the end
			 the following new sentence: The maximum amount of purchase authority for
			 troubled assets that is authorized to be outstanding at any one time under
			 section 115 shall be reduced by the amount of any payment into the Treasury
			 under the preceding sentence after the date of the enactment of the
			 Job Creation Act of
			 2010..
			IIFederal Rules of
			 Civil Procedure improvements
			201.Attorney
			 accountabilityRule 11(c) of
			 the Federal Rules of Civil Procedure is amended—
				(1)by amending the
			 first sentence to read as follows: If a pleading, motion, or other paper
			 is signed in violation of this rule, the court, upon motion or upon its own
			 initiative, shall impose upon the attorney, law firm, or parties that have
			 violated this subdivision or are responsible for the violation, an appropriate
			 sanction, which may include an order to pay the other party or parties for the
			 reasonable expenses incurred as a direct result of the filing of the pleading,
			 motion, or other paper, that is the subject of the violation, including a
			 reasonable attorney's fee.;
				(2)in paragraph
			 (1)(A)—
					(A)by striking
			 Rule 5 and all that follows through corrected.
			 and inserting Rule 5.; and
					(B)by striking
			 the court may award and inserting the court shall
			 award; and
					(3)in paragraph (2),
			 by striking shall be limited to what is sufficient and all that
			 follows through the end of the paragraph (including subparagraphs (A) and (B))
			 and inserting shall be sufficient to deter repetition of such conduct or
			 comparable conduct by others similarly situated, and to compensate the parties
			 that were injured by such conduct. The sanction may consist of an order to pay
			 to the party or parties the amount of the reasonable expenses incurred as a
			 direct result of the filing of the pleading, motion, or other paper that is the
			 subject of the violation, including a reasonable attorney's
			 fee..
				202.Applicability
			 of Rule 11 to State cases affecting interstate commerceIn any civil action in State court, the
			 court, upon motion, shall determine within 30 days after the filing of such
			 motion whether the action substantially affects interstate commerce. Such court
			 shall make such determination based on an assessment of the costs to the
			 interstate economy, including the loss of jobs, were the relief requested
			 granted. If the court determines such action substantially affects interstate
			 commerce, the provisions of Rule 11 of the Federal Rules of Civil Procedure
			 shall apply to such action.
			203.Prevention of
			 forum-shopping
				(a)In
			 generalSubject to subsection
			 (b), a personal injury claim filed in State or Federal court may be filed only
			 in the State and, within that State, in the county (or if there is no State
			 court in the county, the nearest county where a court of general jurisdiction
			 is located), or Federal district in which—
					(1)the person
			 bringing the claim, including an estate in the case of a decedent and a parent
			 or guardian in the case of a minor or incompetent—
						(A)resides at the
			 time of filing; or
						(B)resided at the
			 time of the alleged injury;
						(2)the alleged injury
			 or circumstances giving rise to the personal injury claim allegedly
			 occurred;
					(3)the defendant's
			 principal place of business is located, if the defendant is a corporation;
			 or
					(4)the defendant
			 resides, if the defendant is an individual.
					(b)Determination of
			 Most Appropriate ForumIf a person alleges that the injury or
			 circumstances giving rise to the personal injury claim occurred in more than
			 one county (or Federal district), the trial court shall determine which State
			 and county (or Federal district) is the most appropriate forum for the claim.
			 If the court determines that another forum would be the most appropriate forum
			 for a claim, the court shall dismiss the claim. Any otherwise applicable
			 statute of limitations shall be tolled beginning on the date the claim was
			 filed and ending on the date the claim is dismissed under this
			 subsection.
				(c)DefinitionsIn
			 this section:
					(1)The term
			 personal injury claim—
						(A)means a civil
			 action brought under State law by any person to recover for a person's personal
			 injury, illness, disease, death, mental or emotional injury, risk of disease,
			 or other injury, or the costs of medical monitoring or surveillance (to the
			 extent such claims are recognized under State law), including any derivative
			 action brought on behalf of any person on whose injury or risk of injury the
			 action is based by any representative party, including a spouse, parent, child,
			 or other relative of such person, a guardian, or an estate;
						(B)does not include a
			 claim brought as a class action; and
						(C)does not include a
			 claim against a debtor in a case pending under title 11 of the United States
			 Code that is a personal injury tort or wrongful death claim within the meaning
			 of section 157(b)(5) of title 28, United States Code.
						(2)The term
			 person means any individual, corporation, company, association,
			 firm, partnership, society, joint stock company, or any other entity, but not
			 any governmental entity.
					(3)The term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the United States Virgin Islands, Guam, and any other territory or
			 possession of the United States.
					(d)ApplicabilityThis
			 section applies to any personal injury claim filed in Federal or State court on
			 or after the date of the enactment of this Act.
				204.Rule of
			 constructionNothing in
			 section 202 or in the amendments made by section 201 shall be construed to bar
			 or impede the assertion or development of new claims or remedies under Federal,
			 State, or local civil rights law.
			205.Three-strikes
			 rule for suspending attorneys who commit multiple Rule 11 violations
				(a)Mandatory
			 SuspensionWhenever a Federal
			 district court determines that an attorney has violated Rule 11 of the Federal
			 Rules of Civil Procedure, the court shall determine the number of times that
			 the attorney has violated that rule in that Federal district court during that
			 attorney's career. If the court determines that the number is three or more,
			 the Federal district court—
					(1)shall suspend that
			 attorney from the practice of law in that Federal district court for one year;
			 and
					(2)may suspend that
			 attorney from the practice of law in that Federal district court for any
			 additional period that the court considers appropriate.
					(b)Appeal;
			 StayAn attorney has the right to appeal a suspension under
			 subsection (a). While such an appeal is pending, the suspension shall be
			 stayed.
				(c)ReinstatementTo
			 be reinstated to the practice of law in a Federal district court after
			 completion of a suspension under subsection (a), the attorney involved must
			 first petition the court for reinstatement under such procedures and conditions
			 as the court may prescribe.
				206.Presumption of
			 rule 11 violation for repeatedly relitigating same issueWhenever a party presents to a Federal court
			 a pleading, written motion, or other paper, that includes a claim or defense
			 that the party has already litigated and lost on the merits in any forum in
			 final decisions not subject to appeal on three consecutive occasions, and the
			 claim or defense, respectively, involves the same plaintiff and the same
			 defendant on each occasion, there shall be a rebuttable presumption that the
			 presentation of such paper is in violation of Rule 11 of the Federal Rules of
			 Civil Procedure.
			207.Enhanced
			 sanctions for document destruction in pending Federal court
			 proceedingsWhoever willfully
			 and intentionally influences, obstructs, or impedes, or attempts to influence,
			 or obstruct, or impede, a pending Federal court proceeding through the willful
			 and intentional destruction of documents sought pursuant to the rules of such
			 Federal court proceeding and highly relevant to that proceeding—
				(1)shall be punished
			 with mandatory civil sanctions of a degree commensurate with the civil
			 sanctions available under Rule 11 of the Federal Rules of Civil Procedure, in
			 addition to any other civil sanctions that otherwise apply; and
				(2)shall be held in
			 contempt of court; and if an attorney, referred to one or more appropriate
			 State bar associations for disciplinary proceedings.
				208.Ban on
			 concealment of unlawful conduct
				(a)In
			 generalIn any Rule 11 of the
			 Federal Rules of Civil Procedure proceeding, a court may not order that a court
			 record not be disclosed unless the court makes a finding of fact that
			 identifies the interest that justifies the order and determines that interest
			 outweighs any interest in the public health and safety that the court
			 determines would be served by disclosing the court record.
				(b)ApplicabilityThis
			 section applies to any record formally filed with a court, but shall not
			 include any records subject to—
					(1)the
			 attorney-client privilege or any other privilege recognized under Federal or
			 State law that grants the right to prevent disclosure of certain information
			 unless the privilege has been waived; or
					(2)applicable State
			 or Federal laws that protect the confidentiality of crime victims, including
			 victims of sexual abuse.
					
